Citation Nr: 1034127	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had service from July 1944 to May 1946.  He died in 
July 2006.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board remanded the appeal in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, a reviewer provided a medical opinion that the 
Veteran's cause of death, acute cardiovascular insufficiency due 
to atherosclerotic heart disease, was related to the Veteran's 
longstanding hypertension.  Service connection was not in effect 
for hypertension at the time of the Veteran's death, so this 
opinion appears to be unfavorable to the appellant's claim for 
service connection for the cause of the Veteran's death.

However, the April 2010 opinion does not discuss an October 2007 
private medical opinion from CRP, MD.  Dr. P. opined that 
lymphoid leukemia contributed to the cause of the Veteran's 
death.  The Veteran had been granted service connection for 
lymphoid leukemia due his lifetime, so this opinion was favorable 
to the appellant's claim.  The Board's July 2009 Remand directed 
that VA medical opinion be obtained which addressed whether the 
acute cardiovascular insufficiency due to atherosclerotic heart 
disease which caused the Veteran's death was incurred in service 
or was related to a service-connected disability, to include 
lymphoid leukemia.  As the April 2010 opinion does not address 
the contention that lymphoid leukemia caused or contributed 
materially and substantially to the cause of the Veteran's death, 
additional medical development is required.  

In particular, the Board notes that a November 2000 VA 
examination questioned whether the Veteran's leukemia remained in 
remission.  While there are VA clinical records dated in 2006, 
these clinical records primarily disclose only that the Veteran 
had an abdominal aortic aneurysm.  The 2006 VA clinical records 
do not reflect whether the Veteran's leukemia remained in 
remission or may have contributed to the Veteran's heart failure.  

The Board notes that the 2009 Remand directed that the appellant 
be asked to identify the providers who treated the Veteran in the 
year prior to his death.  The Board also directed the agency of 
original jurisdiction (AOJ) to request the appellant to authorize 
release of records from Dr. CRP.  In an August 2009 letter, the 
appellant was asked to provide medical records not already of 
record, but was not provided with a list of the records already 
associated with the claims file.  She was asked to identify 
records dated "at least one year prior to the Veteran's death" 
or provide "any necessary authorization" to allow VA to obtain 
the evidence.  Unfortunately, the wording of the letter indicated 
that the appellant should identify clinical evidence prior to 
July 2005, when, in fact, the Board sought clinical records from 
July 2005 to July 2006, during the year prior to the Veteran's 
death.  Although the appellant was asked to provide necessary 
authorization, it was not clear that records from Dr. CRP were 
being sought.

The appellant did not respond to the August 2009 letter.  In 
fact, the appellant has not provided any communication to VA 
other than through her representative since 2007.  The appellant, 
who is nearing 95 years of age, if the birth date she provided in 
her claim is correct, should be afforded an additional 
opportunity to submit or identify and authorize release of 
records.  Her representative should be asked to assist her 
with this process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be asked to provide VA 
with the names and address of each medical care 
provider who treated the Veteran for any disorder 
during the last year of his life.  At a minimum, 
the appellant should be advised as follows:  

Please identify each private or non-VA 
provider who treated the Veteran for 
any disorder from July 2005 to July 
2006.  

Identify any home health provider from 
which the Veteran received nursing 
care or nursing assistance or other 
care at home.  

In particular, please identify any 
provider who treated the Veteran for 
lymphoid leukemia or for heart disease 
during the period from July 2005 to 
July 2006.  You have provided an 
opinion from Dr. C.R. Perkins.  Please 
authorize us to obtain records from 
Dr. Perkins so that we may determine 
when Dr. Perkins treated the Veteran, 
including in the years immediately 
preceding the Veteran's death in July 
2006.

You may identify any non-VA records of 
the Veteran's treatment from any 
provider, regardless of when the 
treatment was rendered, if you feel 
that the records will help you prove 
that the Veteran's service-connected 
lymphoid leukemia was related to his 
death.  

Please authorize VA to obtain the 
records of each non-VA health care 
provider you have identified by 
signing the attached authorization 
form.  Please sign a separate form for 
each provider whose records you want 
VA to obtain.  Return the signed forms 
to VA.  

The appellant's representative should be 
asked to assist the appellant to identify 
clinical evidence and assist the appellant 
to return the requested authorizations, if 
she wants VA to obtain additional evidence.  

2.  VA records pertaining to the Veteran from 
November 2000 to July 2006, when the Veteran 
died, should be associated with the claims file.

3.  After the appellant provides all available 
information about the Veteran's clinical records, 
especially in the period immediately preceding 
the Veteran's death, and any available VA 
clinical records have been obtained, the 
Veteran's claims files should again be reviewed 
by an appropriate examiner.  

The medical provider should review the pertinent 
records, including additional records obtained on 
Remand.  The medical provider should address the 
following:

(i).  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran's death was caused by a disorder 
incurred in service or by a service-connected 
disability?  

(ii).  Is it at least as likely as not, that 
is, is there a 50 percent probability, or 
greater likelihood, that the Veteran's service-
connected lymphoid leukemia, or any treatment 
for that service-connected disorder, caused or 
contributed materially and substantially to the 
Veteran's death from acute cardiovascular 
insufficiency due to atherosclerotic heart 
disease?  Please discuss the November 2007 
opinion submitted by Dr. C.R.P. in the response 
to the question.

If the medical provider determines that it would 
require speculation to state the likelihood that 
there was or was not an etiologic link between 
the Veteran's service-connected leukemia and the 
cardiac disease(s) that caused his death, the 
reviewer should explain the reasoning for that 
determination, and should indicate what 
additional evidence, information, or opinion 
would be required to address the question.  Then, 
development as directed by the medical provider 
should be conducted, and the claims files should 
be returned to the reviewer, or other medical 
expert, to obtain an opinion addressing the 
question.  

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

4.  Thereafter, the AOJ should review the 
medical provider's report and ensure that 
full compliance with the requests of this 
remand.  If the medical report is 
deficient, corrective action should be 
taken in an expeditious manner.

5.  The appeal should be readjudicated.  If 
any benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the Veteran and 
his representative, and they should have 
the opportunity to respond. 

The case should then be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

